DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status: Claim 1, 4-5, 9-12, 17, 20-22, 25, 27, 31, 43, 50, 52, 61-62 are present for examination.

Priority
Acknowledgment is made for this application filed on 05/18/2020 which is a 371 national stage application of PCT/US2019/033629 filed on 05/22/2019 which is a continuation of PCT/US 2018/61679 filed on 11/16/2918 which claims the benefit of US provisional application 62/587,767 filed on 11/17/2017. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9- 12 are rejected for reciting an improper Markush group because the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The members of " an antibody or fragment", "an enzyme", "a ligand", "a receptor", "a transcription factor or fragment, "an antimicrobial or fragment" do not share substantial features. Furthermore, an antibody does not share a common structure with an enzyme", "a ligand", "a receptor", "a transcription factor or fragment, "an antimicrobial or fragment".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 9-12, 17, 20-22, 25, 31, 43, 50, 52, 61 and 62 are rejected because the claims fail to comply with the written description requirement. Claims 1, 4, 5, 9-12, 61 and 62 are broadly interpreted as encompassing exosomes comprising a genus of fusion proteins which genus is highly variable, inclusive to numerous structural variants because a significant number of structural differences between genus members where the genus comprising any payload/therapeutic proteins (claims 1, 4, 5, 9, 17, 20-22, 25 and 31) comprising any natural peptide, any recombinant peptide or any synthetic peptide (claims 10), any antibody, any enzyme, any ligand, any receptor, any transcription factor, any antimicrobial peptide and variants thereof (claim 12), any nucleotide, any amino acid, any lipid, any carbohydrate or any small molecule (claim 11) and a scaffold protein selected from a myristoylated alanine rich protein kinase C substrate (MARCKS) with any sequence, a myristoylated alanine rich Protein kinase C Substrate  like 1 (MARCKSL1) with any sequence, brain acid soluble protein 1 (BASP1) with any sequence and fragments and any modifications thereof with unlimited variations or a population of cells for producing the exosomes comprising any exogenous sequence variant (claims 27 and 31) wherein the genus of scaffold proteins are expressed from any exogenous sequence, wherein the exosome is produced from a HEK293 cell genetically modified to comprise the exogenous sequence. 
Claims 43 and 50 are drawn to a genus of polypeptide for modifying an exosome, comprising  a genus of scaffold protein(s) comprising the amino acid sequence expressed from a genus of nucleotide sequence encoding said genus of the scaffold proteins as shown in part (i), (ii) or (iii). Claim 52 is drawn to a method of making an engineered exosomes comprising a genus of fusion proteins comprising any payload and MARCKS, MARCKSL1 or BASP1 and variants with any structure.
 The specification describes producing an exosome comprising the first 30 amino acids of BSAP1 (fragment of SEQ ID NO: 3) and GFP or the full length MARCKSL1 (SEQ ID NO: 2) and GFP were well loaded in the exosome allegedly implying that a therapeutic protein fused to full length MARCKSL1 or a full length or the first 30 amino acids of BSAP1 fused to a therapeutic protein can be loaded into the lumen of the exosomes indicating that said structures are suitable scaffolds for expression in the lumine of the exosome. The specification also teaches that the first 30 amino acids of MARCKS fused to GFP was less suitable for luminal expression in the exosome thus indicating that the importance of a structure/function correlation. 
However the specification does not teach an exosome comprising a genus of fusion proteins comprising any payload and MARCKS, MARCKSL1 or BASP1 with any sequence and any fragment or modifications with any structure.
The specification does not convey a common structure or function of the genus of an exosome comprising any scaffold protein structure other than the full length MARCKSL1 fused to a "payload/therapeutic protein" or the BASP1 full length or a fragment of BASP1 with the first 30 amino acids of  BASP1 fused to a "payload/therapeutic protein".
The specification does not place any structural limitation on what may be embraced by the structure of fragments and modifications thereof of MARCKS, MARKSL1 and BASP1 as scaffold proteins. 
“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species where ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court' s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement. Similarly, the function of the “fusion protein comprising any payload/therapeutic protein and any scaffold protein with any structure" as encompassed in the claims does not distinguish a particular species from others having the same activity or function and as such, fails to satisfy the written-description requirement. 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or desired function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Furthermore, a general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed. Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant it is insufficient to describe the genus of “exosomes comprising a fusion protein comprising any payload and any MARCKs or MARKSL1 or a BASP1 with any structure” of that function equivalently. 
One of skill in the art would reasonable conclude that the disclosure of the full length MARCKSL1 fused to a "payload/therapeutic protein" or the full length BASP1or a fragment with the 1st 30 amino acids of  BASP1 fused to the "payload/therapeutic protein" does not provide a representative number of species to describe the claimed genus of the fragments and modifications thereof of MARCKS, MARKSL1 and BASP1 as scaffold proteins. 
The limitation of “fragments and modifications thereof of MARCKS, MARKSL1 and BASP1 as scaffold proteins” does not convey a common structure or a common function.
 As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed fusion proteins encompassed in the instant claims.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9-12, 25, 31, 52, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Nambin Yim (Exosome engineering for efficient intracellular delivery of soluble proteins using optically reversible protein–protein interaction module. Nature communications volume 7, Article number: 12277 (2016)). 
Yim et al teach nanoparticle-mediated delivery of functional macromolecules is a promising method for treating a variety of human diseases. Among nanoparticles, cell-derived exosomes have recently been highlighted as a new therapeutic strategy for the in vivo delivery of nucleotides and chemical drugs. They teach a method for intracellular delivery of target proteins, named ‘exosomes for protein loading via optically reversible protein–protein interactions’ (EXPLORs). By integrating a reversible protein–protein interaction module controlled by blue light with the endogenous process of exosome biogenesis, they were able to load cargo proteins/payload into newly generated exosomes. They teach that treatment with protein-loaded EXPLORs is shown to significantly increase intracellular levels of cargo proteins and their function in recipient cells in vitro and in vivo. These results clearly indicate the potential of EXPLORs as a mechanism for the efficient intracellular transfer of protein-based therapeutics into recipient cells and tissues. Thus they teach exosomes for protein loading via optically reversible protein–protein interactions that can deliver soluble proteins into the cytosol via controlled, reversible protein–protein interactions (PPIs). 
They further state that recent studies have used exosomes as a new method for the in vivo delivery of siRNA or miRNA to specific target tissues by systemic injection were the methods are based on the passive loading of siRNAs or miRNAs into isolated exosomes by electrophoresis. 
Thus they teach a protein-loading method in which cargo proteins/payloads can be actively loaded into exosomes through endogenous biogenesis processes, allowing for efficient delivery into the cytosol of target cells through controllable, reversible detachment from the exosomes. To achieve the controllable, reversible loading and delivery of target proteins/payload into the exosome, they selected a photoreceptor cryptochrome 2 (CRY2), and basic-helix-loop helix 1 a cryptochrome interacting module (CRY-interacting protein (CIB1) protein), induced a transient docking of CRY2-conjugated cargo proteins to the exosomes by introducing CIBN (a truncated version of CIB1) conjugated with an exosome-associated tetraspanin protein CD9 (considered a scaffold protein) and blue light illumination (Fig. 1a,b). Once the cargo proteins are introduced into the exosomes via the process of  endogenous biogenesis, they can be detached from CD9-conjugated CIBN by removal of the illumination source, resulting in their release into the intraluminal space of the exosomes and enabling efficient delivery to the cytosolic compartment of target cells. 
Yim does not teach a fusion protein comprising a payload/target/therapeutic protein fused to a scaffold protein comprising MARCKs, MARCKSL1 or a BASP1 in a cell and obtaining an exosome comprising the fusion protein.
However at the time of the instant invention, one of ordinary skill in the art would have been apprised to produce a fusion protein comprising  any desired protein such as a therapeutic protein any exosome derived protein such as a MARCKS or a MARXCKSL1 or a BASP1 as disclosed in Vesiclepedia database can be used. 
Furthermore one of ordinary skill would have been motivated because Yim et al teach nanoparticle-mediated delivery of functional macromolecules is a promising method for treating a variety of human diseases. 
Therefore at the time of the instant disclosure claims 1, 4, 5, 9-12, 25, 31, 52, 61 and 62 were prima facia obvious.

Conclusion: No claims are allowed.

Relevant publications: 

Lydia Alvarez-Erviti (Delivery of siRNA to the mouse brain by systemic injection of targeted exosomes Nature Biotechnology volume 29, pages 341–345 (2011).

Valadi et al., “Exosome-mediated Transfer of mRNAs and MicroRNAs is a Novel Mechanism of Genetic Exchange Between Cells,” Nat Cell Biol 9:654-659 (2007);


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	July 13, 2022